Citation Nr: 1521384	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  14-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to October 1957 and had subsequent Reserve service.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in October 2005, the appellant filed a VA Form 9 with respect to a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant stated "all I am asking for is my pension benefit."  It appears that the appellant intended to withdraw her cause of death claim, and the RO did in fact construe this statement as a withdrawal.  In any event, this matter is referred to the RO for clarification.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve on active duty for ninety days or more during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA. 

Death pension is a benefit payable to a veteran's surviving spouse because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3. 

Eligibility for VA pension benefits requires an initial showing that a veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; See 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican Border Period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2. 

In this case, the Veteran's DD Form 214 indicates that he served on active duty from March 1955 to October 1957.  This is subsequent to the Korean Conflict and prior to the Vietnam Era.  As such, he had no active service during a period of war.  38 C.F.R. § 3.2.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Board acknowledges the appellant's contention that the Veteran separated from active service in March 1963.  The record shows that the Veteran served in the Reserve subsequent to his October 1957 discharge from active service.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6.  Thus, by statute, ACDUTRA and INACDUTRA are not considered active duty unless service connection is granted for a condition incurred during such period.  Here, the Board notes that the Veteran was not service-connected for any disability.  Therefore, there is no scenario under which the Veteran's Reserve service can be considered active duty service.

The Board also acknowledges the appellant's contention that the Veteran did have active service during a period of war because the Korean Conflict has not yet ended.  See May 2014 VA Form 9.  The Veteran had verified active military service from March 1955 to October 1957.  The Korean War era is defined as the period from June 27, 1950 to January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  The Veteran's entire period of active service did not include any period of service during a period of war.  Consequently, the appellant is ineligible for nonservice-connected death pension benefits.  Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


